Earl Warren: Number 8, Charles Townsend, Petitioner, versus Frank G. Sain, Sheriff of Cook County. Mr. Leighton.
George N. Leighton: Mr. Chief Justice, may it please the Court. This is a reargument of the case in which certiorari was granted to review a judgment of the Circuit Court of Appeals for the Seventh Circuit affirming dismissal of petitioner's application for a writ of habeas corpus filed in the District Court after exhaustion of all the remedies under Illinois law. To set this case in proper perspective, I would first take the facts which give rise to the substantive federal question. Then I will briefly state the procedural history of this case including the federal questions presented for Your Honor's decision. And finally, I will present the argument which I believe will support petitioner's contention that his conviction in the Illinois criminal court violated the Fourteenth Amendment to the Federal Constitution. In stating the facts Mr. Chief Justice, I will only refer to the undisputed facts in this record so that it may be clear that I will not rely upon any fact about which if there's any dispute between the parties. On January 1, 1954 at about 1:45 a.m., Charles Townsend was arrested in the City of Chicago by Chicago police officers. At that time, Townsend was 19 years of age and since he was 15, he had been a narcotic addict and just about an hour and a half prior to this arrest, he had taken a large injection of heroin. These facts were all known by the police officers. He was taken to the second district police station in the City of Chicago, questioned a short time about the murder of a man named Jack Boone who had been found dead on December 18, 1953 in the City of Chicago, not very far from where Townsend was arrested. About five o'clock that morning, he was transferred to another police station where he remained without being interrogated by anyone until approximately 8:30, the evening of January 1, 1954. He was then brought back to the same police station where he first been taken and interrogation resumed of Townsend by the same police officers who in the meantime had gone off on their breaks. Soon after he was brought back to the second district, there was what we called in Chicago police practice, a show up for the purpose of enabling a man named Gus Anagnost to identify Townsend as the man who had attacked him with a brick sometime before. Gus Anagnost did not identify Townsend as the assailant. In fact, he picked out another man in this show. Soon after that episode, the police officers attempted to continue the interrogation of Townsend and they discovered that Townsend was then in the throes of the withdrawal symptoms of the drug he had injected the early morning hours of that day.
Potter Stewart: This was now how long after his arrest?
George N. Leighton: Approximately 14 hours, Your Honor. Now, at that point, the Assistant State's Attorney who took the confession here involved had arrived at the police station. He saw Townsend and he himself suggested that a doctor be called and as he said to his superiors to determine the capabilities of Townsend to withstand interrogation. A doctor employed by the police department was called and he came to the police station arriving there about 9:45 p.m. He immediately diagnosed Townsend's condition as a narcotic addict in the withdrawal symptoms and he then prepared a solution consisting of phenobarbital, a sterile content of the tool we had and what he said later was 1/230-grain of hyoscine. And that when he attempted to inject this into Townsend there was some quarrel between Townsend and the doctor as to where this injection was to be made. Now, it is very clear in this record, if Your Honors please, that none of this was of Townsend's choosing. The closest thing the record shows is that Townsend complained of being ill, the rest of it was entirely the determination of the police around them. And in this record, it is also important to remember that at the time that this doctor was called, witnesses for the prosecution all testified that Townsend had said that he did not want to talk about this case at all. The police officer who seemed to have been the principal officer so testified Mr. Janega who took the confession, emphatically explained that when he saw Townsend, Townsend indicated an unwillingness to talk about the case at all because of his inability to answer any question.
Tom C. Clark: Did he speak with the boy?
George N. Leighton: He had not, Your Honor. Now, there is in this record, one little place in this record, Mr. Justice Clark in which one police officer, not the principal police officer, one police officer inferred from an answer to a question that Townsend had said something that seems to have been incriminatory sometime prior to this. But no way it is attached to this statement in view of the petitioner. But he had not made any statement, he had not confessed to be at the crime.
Byron R. White: But, he had been questioned?
George N. Leighton: He had been questioned, Mr. Justice White. He had been questioned, he had denied. That's very clear in the record, Your Honor, very clear.
Arthur J. Goldberg: Mr. Leighton, didn't -- didn't Townsend say that he wants to talk to a doctor.
George N. Leighton: He said he wanted to see a doctor because he was ill.
Arthur J. Goldberg: Yes.
George N. Leighton: Yes.
Arthur J. Goldberg: He never said that he asked him.
George N. Leighton: That's right. Now, there was a quarrel Mr. Justice Goldberg between Townsend's testimony here and the doc -- and the police officer whether the idea of calling the doctor was entirely the police off -- there is, but we don't rely upon that. There is a general consent that he asked to see a doctor, the doctor was called. But the point we make is that the doctor was not of his choosing, it was a police doctor employed by the City of Chicago who came there. The medicine was not of his choice.In fact, the record shows very clear that when the time came to make the injection, he resisted the injection, the doctor wanted to put it here, he asked them to put it there, but nonetheless the doctor said, “I'll do it, I know how to do this,” and he injected the drug. Now, it is clear in this record that a miraculous result developed as a result of this injection. This man who had told that Mr. Janega that he didn't want to talk, who had told the police officer that he couldn't speak, the same man whom the police officer described that he was bent so many times, and with pain that he couldn't count how many times he kept on bending over complaining, the same man no soon as the injection was completed, the doctor walked out one -- one door, in the same room, he was taken into the adjoining room immediately and there according to everyone involved, every single witness of the prosecution, a completely changed individual was there willing to answer every question asked to them. Not only that he did give one confession on the record now before Your Honors but he gave five. He gave one that he robbed Gus Anagnost, the man whom had said that Townsend did not rob him. He gave a confession that he had murdered a man named Thompson, a homicide concerning which the police had to admit they had no evidence and even Townsend according to Mr. Janega and according to the police officers had no independent recollection of the episode leading to the death of Thompson. He also confessed to the murder of a man named Thomas who told his sister that when she came to the hospital, “I had just had an accident, it was just one of those things.” And concerning whom the arresting officer or the investing officer complained to the coroner that when he came in response to a call he asked them, “Why did you bothered to call me?” There's nothing here indicating a robbery and any of that sort. He confessed about the murder of Thomas. He also confessed the robbery of a man named Martin and then finally confessed that he robbed -- to the murder of a man named Boone. He also confessed the robbery and murder of a man named Stinson and according to Mr. Janega's report to his superiors, this was such a billion piece of police work. He thought these police officers should have been commended because he pointed out to him the cause of the investigation and in connection with this interrogation they found Stinson's shoes, his wristwatch and several other personal items all in and about Townsend or connected to him. The jury heard all of that, if Your Honors please, and found Townsend not guilty and discharged him. Now, in this case which was the second of the series of these indictments arising out of these confessions, he was tried and sentenced to death. A review was had in the Supreme Court of Illinois in which I represented Townsend as the Court-appointed lawyer. The Supreme Court of Illinois affirmed Townsend's conviction and the use of this confession on the ground that the Supreme Court said that the medication given to Townsend by this doctor was a proper medication if not be in shown otherwise. And that since it was and the thrust of the Supreme Court of Illinois opinion is that since it was not an improper medication, the Supreme Court said that the fact that he also had regurgitated a confession that was use to take his life did not deny due process, and I'll come back to this point when I get to the argument. We applied for certiorari before Your Honors and with Mr. Justice Douglas' believing the writ should have been issued, then this Court denied certiorari. Then we went back before the criminal court in Chicago and filed under Illinois law a post-conviction petition alleging that in the course of the review, counsel on appeal had learned that hyoscine which was the only designation but for one other place in the record used in describing this drug to the Court in jury was in fact a drug known scopolamine or in the science work in crime detection also known as the truth serum and that this fact crucial as it was and informative as it was had not been told to the judge or jury that had passed upon the admissibility of the confession and that had used the confession to impose a death sentence against this petitioner. That petition was dismissed. We took another review in the Supreme Court of Illinois and the Court in a memorandum unreported order upheld the dismissal, Your Honors denied certiorari. A few days before the execution of Townsend, we filed a petition for habeas corpus in the United States District Court and --
Potter Stewart: In the -- going back just a moment to the post-conviction of state proceedings as a --
George N. Leighton: Yes sir.
Potter Stewart: -- what you said the -- it was dismissed. Was there a hearing of any kind?
George N. Leighton: Well, there was a hearing before Judge Butler who had originally granted -- who had -- who has heard the case. Judge Butler on motion of the State's attorney dismissed the petition. There was a hearing in the sense that we presented the petition and supported by affidavits.We were not allowed to introduce any evidence. But on motion to dismiss, it was dismissed on the theory that the review on writ of error under several Illinois cases disposed of old questions. They apply a very broad res judicata doctrine in post-conviction procedures in Illinois and the Supreme Court upheld the dismissal.
Potter Stewart: Without opinion?
George N. Leighton: Without opinion, just a memorandum only, Your Honor.
Potter Stewart: Alright, thank you.
Tom C. Clark: Were there affidavits that controverted the (Inaudible) or it was a legal argument in --
George N. Leighton: It was just legal argument with sufficiency. The affidavits were not controverted. There was no counter-affidavit filed. Now, before Judge Igoe in the United States District Court, we applied for certiorari reviewing all these facts which I just stated to Your Honors. In addition to that, by this time I had learned about these five confessions prior to the time of the affirmance in the Supreme Court of Illinois. But by this time I then added paragraph 18 to which I'll make further reference in the course of this argument. Judge Igoe dismissed the petition for habeas corpus on motion of the respondents. And we took an appeal to the Court of Appeals for the Seventh Circuit. The Seventh Circuit dismissed the appeal. Now, we asked for certiorari in this Court and Your Honors vacated the order of the Seventh Circuit and directed that the matter be heard pursuant to the doctrine of Jennings versus Ragan. Of course, that went back before the District Judge and this time respondents obtained the three volumes of the trial in the Criminal Court of Cook County plus the one volume of the post-conviction proceeding and that Judge Igoe proceeded then to the request of the petitioner, a brief and similarly from the respondents. Briefs were filed and one of the prayers of the brief and one of the contentions made in the brief for the petitioner before Judge Igoe was that we were entitled to a full plenary hearing to determine whether or not it was known at the time of the trial that this drug was the ‘truth serum,' so referred scopolamine, and also whether or not contrary to the opinion of the Supreme Court of Illinois which we then argued was the use of an impermissible stand to determine due process whether or not a full plenary hearing would not reveal the fact that this petitioner was denied due process. Judge Igoe entered an order after hearing of June 12, 1959, an order that was dated June 24, again dismissing the petition for habeas corpus. We then appeal to the Court of Appeals for the Seventh Circuit. The Seventh Circuit affirmed holding that in a habeas corpus application a federal judge is limited to the undisputed portions of the record of the trial court and holding further that it was a burden upon the petitioner to prove that he'd been denied due process and the Court said that this burden, the petitioner had not carry. This despite the fact, the record is clear that in the District Court we had asked for an opportunity to prove the allegations of the petition and that opportunity had been denied to us. And on the substantive question, the Court said that -- the Court of Appeals said that there was no denial of due process. Now, this judgment of the Court of Appeals, if Your Honors please, presents two groups of questions, one procedural, another substantive. The procedural question presented is whether it is as the Seventh Circuit held that in an application for writ of habeas of corpus, a District Court is limited to the undisputed portions of the record of the trial court and the second procedural question is whether error, prior judicial error was not committed by the Court of Appeals in affirming on the ground which plainly was contradicted by the record, namely to hold that the petitioner had not carried a burden when the course was dismissed on motion. And the opportunity to carry the burden had been denied to the petitioner. And finally, the substantive federal question is whether the Fourteenth Amendment is violated by the admission in evidence of a confession taken from a defendant while under the influence of a drug injected by a police doctor. Now, dealing with the procedural questions, which I suggest most respectfully, if Your Honors please, are easy. In Rogers versus Richmond, the Court of Appeals for the Second Circuit reversed an order in a habeas corpus matter and an application for certiorari is made before Your Honors. And Your Honors construed the judgment of the Court of Appeals for the Seventh Circuit, as meaning that while the District Court in an application for habeas corpus may accept the determinations in the state court, may accept. But he is not bounded by them. He may in his discretion and judgment having examined those records and determined whether or not there is a vital flaw to use the words from Brown versus Allen, he may accept those determinations as one judge may always accept determinations of another judge fully supported by evidence and consistent with law. But Your Honor said that you read the opinion of the Second Circuit as not making a binding ruling upon the federal judge. And going back to what Mr. Justice Frankfurter said in Daniels versus Allen, the Congress of the United States entrusted to the federal judges, district judges, the duty to determine whether in a state court proceeding resulting in deprivation of liberty or life, whether the Federal Constitution had been fairly and properly determined and we had argued in the District Court that the thrust of the application for habeas corpus was that in the state courts, the federal questions which the petitioner had raised had not been fairly determined. And thus we say, that when the Court of Appeals for the Seventh Circuit held that Judge Igoe was limited to the undisputed portions of the record that -- that judgment is in conflict with the Second Circuit opinion in Rogers versus Richmond as Your Honors construed that opinion. Because it isn't true and Your Honors have never held that district judges are limited to the undisputed portions of the state record. But the facts were true then, habeas corpus wouldn't mean anything to a federal -- to a prisoner from a state court. It wouldn't have any meaning because all that -- all that the federal judge would be bound to do was to look and see whether or not there's been some undisputed determinations and there'd be no substance for habeas corpus application. It was all to nullification of the Habeas Corpus Act as we understand it. Now, with regard to the point which the Court of Appeals made that the petitioner did not carry his burden, this doesn't require much more than a comment. I took the time out today just to be certain about it and in the record before Your Honors is the brief I filed for this petitioner before Judge Igoe. Point three in that brief argued that we were entitled to a full plenary hearing and I even try to argue before Judge Igoe that Your Honors caricature of that judgment on application for certiorari amounted to a fine determination that the application for habeas corpus stated the cause of action. And that the Court was without power to do anything else but to grant a hearing.
William J. Brennan, Jr.: Now, a hearing is (Inaudible)
George N. Leighton: Well, Your Honor, first I wanted an opportunity to prove by competent evidence that this drug, contrary to the opinion of the Supreme Court of Illinois, this drug was not a proper medication under the circumstances of this case. You see, I had acquired a considerable amount of practical knowledge about hyoscines, scopolamine, and its use.
William J. Brennan, Jr.: Your point was that this had not been in Court, in the state proceedings?
George N. Leighton: That's right, Your Honor.
William J. Brennan, Jr.: And why has it not --
George N. Leighton: Well --
Byron R. White: There's no (Inaudible)
George N. Leighton: In the state proceeding, Your Honor, the -- see that the point is new, that's the first thing.
William J. Brennan, Jr.: Which one?
George N. Leighton: The question of the use -- you see, I don't think there's ever been a case where a man has been given hyoscine and then a confession taken from him and used against him. Either in practice or in any reported case, I haven't found that with exception of Griffith versus Rhay and I have conceded, everywhere I've argued, that Mr. John Branion is one of the most respected defense counsels we have in Cook County. But Mr. Branion just didn't understand the thrust of this question, it was complex. And the matter had not been explored properly. I take the position that the objection to the confession includes all the myriads of questions which are conceivable out of that objection. And one of the objections was when that -- when that confession was offered, that this drug given to the petitioner under the circumstances here involved was such as to have rendered him delirium --
William J. Brennan, Jr.: Or with that knowledge on the volume of the drug of that type or kind, Mr. Justice Fortas statement of (Inaudible) stated by the defense counsel then, would that offer you a substantial evidence?
George N. Leighton: I suppose that if it had been -- if all these facts had been known that the Supreme Court perhaps would not have been in -- led into this erroneous -- erroneous conclusion, I believe it could have been done, but it's just a matter of having the facts and since the objection was made, this is not a case where the defendant waived an objection, he did what he could on the circumstances.
William J. Brennan, Jr.: Is that -- how much, as the facts have claimed, confessions to be vital or (Inaudible) How much of that facts were indicated and stated?
George N. Leighton: None, Your Honor. Now, the point is made in the course of these proceedings that objections were made before Judge Butler to these other coroner's inquest to the confessions. Now, as a defense counsel with some experience, I can understand how, in a murder case, evidence of other charges would be excluded. And I'm told by a supplemental memorandum here that we have taken the position in this Court, we didn't take in the court below. But I've looked at the record very carefully and it isn't true that all this was excluded from Judge Butler. The record shows that when objections were made to these other hearings, the objections were finally overruled by Judge Butler, and he knew, Judge Butler knew that at the time that he was hearing evidence about this particular confession, he knew that at the coroner's hearing, there had been more than one confession taken, and that appears on page 141 of the printed abstract. Or if Your Honors need a most certain reference to page 392 of capital A of the typewritten record and Judge Butler overruled the objection and the questions that Judge Butler himself asked showed that he understood that more than one confession was involved. He says, Question: “Did you say it was about five minutes?” He answered, “For that particular statement?” Question: “Do you voted to asking this defendant questions about the medicine involved?” Mr. Boone: “That's right.” Question: “Was all the rest of the time that was spent there devoted to discussion about the matters?” “Yes, sir.” The Court: “Do you want to object to that question, Mr. Branion?” Mr. Branion: “Yes, Judge. I beg to it.” The Court: “Objection overruled.” Judge Butler knew very well that these interrogations at the coroner's hearing involved other charges so that after preliminary hearing to determine the admissibility of this confession, these other facts were either directly or inferentially brought in before Judge Butler. So it isn't correct to say as we were confronted with the last -- on the original argument that the defense succeeded in keeping out from Judge Butler all the information. Judge Butler is an experienced judge. He knew that a coroner's hearing of this kind and there's enough in this record that have alerted any experienced judge that this was a hearing in which they were trying to do what the police officer said. They were trying to clean up the record. At one point of its aspiration, the police officer complained that the coroner was preventing them from cleaning up the record with this social drearily, this narcotic addict of 19 years of age. And Judge Butler knew that, so that it is --
William J. Brennan, Jr.: Do you have evidence (Inaudible) demonstrated the unreliability of the (Inaudible)
George N. Leighton: That's right, Your Honor.
William J. Brennan, Jr.: -- on the same drug.
George N. Leighton: That's right, Your Honor. Your Honor it is probably the safest statement to make about this drug. If you were to make a complete study of all the scientific evidence about this drug, it's an undependable drug. It's a drug which has been limited in use because its reaction is so uncertain. It has idiosyncrasies which the best pharmacologist cannot predict. It depends upon the physical makeup of the individual, even the chemical content of his blood may be important at the moment that it's injected. It may have one reaction in one person of the same age, the same weight, and the same physical condition, and another person have a completely idiosyncratic result. Now, no one knows that condition of Charles Townsend at the time this drug was injected. But the significant thing is this, and I can't get away from this point. Before, the doctor was called, he didn't want to talk to anybody. He didn't want to talk about the case. No sooner the doctor left he was an entirely different person. Not only did he give the confession that they wanted, but he also gave the confession in this -- in the four of the cases and I think it's significant that when Your Honors requested the respondents that they answer more specifically paragraph 18 of the petition for habeas corpus, the attorneys for the respondent attacks as Exhibit A, the letter of Mr. Janega which he wrote to his superior about this incident. And in the main paragraph of this letter appear these words, “After his administrations referred to the doctor, I was able to get confessions from Townsend.” Those are the words of the Assistant State's Attorney who took the confessions, “After his administrations, I was able to get the confessions indicating that the injection of the drug was the prime moving factor that produced these confessions.”
Arthur J. Goldberg: Mr. Leighton, what happened in the other case (Inaudible) would you make the same (Inaudible) in making this confession?
George N. Leighton: No, Your Honor, because this would be different.
Arthur J. Goldberg: In what?
George N. Leighton: You see, Your Honor we have a number of cases during the prohibition days and even after of confessions taken from inebriated defendant. And those are the cases by the way which the Supreme Court had been relied upon. In those cases, Your Honor, there is absent state power. Say a man who drinks a bottle of whisky and gets drunk and goes out and confess that he murdered John, he can't complain anybody compelled him to confess. But a different situation exists when while under his intoxication, he's given a drug to awaken him by, I think, a police officer or a state police doctor. And then while he was emerging from his state of inebriation and this destruction of the will occurs by the drug which was given to him, a different situation occurs, Your Honor. I distinguish the case you put in this case on the simple ground that here we have that interposition of state power in the form of a needle and a drug injected by a police doctor.
Speaker: You have just as much state power in the case of the police officers who persist in taking a confession from a man he knows to be intoxicated at certain state action --
George N. Leighton: Well, Your Honor I was assuming, in the question of Mr. Justice Goldberg, I was assuming the case where a man is drunk in the cell and while he's drunk in the cell he begins talking. I'm not -- the case, Your Honor, refers to where while he's drunk the police officers job to get him to testify.
Speaker: I thought that's what you're --
George N. Leighton: No, Your Honor. No. In that case I would say the confession isn't voluntary also in that case. Now --
Potter Stewart: Well, the specific question which Mr. Justice Goldberg asked you, was more directly related to the facts of this case. This man was suffering from withdrawal symptoms and we've learned from the record in other cases that this is a very serious illness.
George N. Leighton: Yes.
Potter Stewart: And that a person so suffering has a compulsive need, either for a desire, either for more narcotics or for some sort of medicine to ease the great pain of that illness. Now, certainly a confession made under those circumstances and a confession made when they -- when no doctor was called to administer to that illness would be -- would raise a much more serious constitutional question than this one, wouldn't it?
George N. Leighton: It would. It certainly would Your Honor, it certainly would.
Potter Stewart: That has immunizes narcotics addict from an interrogation, isn't it?
George N. Leighton: Well, but Your Honor it seems to me a very simple rule to bear in mind that you don't question a person who doesn't have control of his willpower. And a narcotic addict in the throes of the withdrawal symptom is not a person who acts with willpower. Your Honors have held that any factor which destroys the will, whether be physical or mental, Your Honors have held that in Leyra versus Denno, Blackburn versus Alabama and all the cases Your Honors have decided. The important thing is -- the important question is, was this confession a result of a voluntary act. Was it volitional? Now, if narcotic addict takes his own drug and while he's lying there and joined stupor, that he's self-imposed, and he regurgitates a confession and all the police does listen to him, do nothing neither urging him, that question is more difficult but we don't have that questions before us. You see, now that question is a difficult question. But that's not the question now here Your Honor and I go back to the point which I think is the thrust of this case. Before the doctor came, he said, “I cannot talk to anybody.” And there -- this is undisputed. The police -- the police officer testified to his condition and then when the drug is given to him immediately, immediately the police officer testified that while Dr. Mansfield was leaving one room, he was leaving Townsend into the table where Mr. Janega was. And Mr. Janega said this was a different man entirely. The man whom he said that he wanted to have his capability determined by the doctor was now just simply answering questions and the -- and the chronology of events showed.
Speaker: Weren't all those issues before the jury?
George N. Leighton: Not as to the admissibility of the confession, Your Honor because in Illinois, we don't submit that.
Speaker: Well, before the jury, it isn't --
George N. Leighton: The credibility --
Speaker: -- but is it before the judge, was it?
George N. Leighton: That's right. Now, I'm not known --
Speaker: Did they make --
George N. Leighton: Your Honor, the record doesn't show except in the general discussion of this drug that the question doesn't -- the record doesn't show that Judge -- that Judge Butler had all of these, which is my point. And one of the tragedies of this case is this -- that all these facts are not known, that's why we have post convictions proceedings.
Speaker: Is it your point that there has been more knowledge, more scientific knowledge brought to light about the effects of this drug since the hearings were involved here?
George N. Leighton: No. Well, in the sense that someone representing this man knows about it. This defendant certainly didn't know anything about it. He didn't know. You see according to the prosecutions own witnesses, this man was just one grade of a (Inaudible).
Speaker: Or he has had a counsel, didn't he?
George N. Leighton: He had counsel, yes. He had counsel, court-appointed counsel, there's no question about that. I make no point here about in the competency of counsel as such except this, that inherent in the facts of this case Mr. Justice Harlan, that's not the question. And that is whether inherently in the facts here, there isn't a question of denial of counsel at the time of the interrogation, you see. And I submit that the objection to the -- to the confession made at the time he was (Voice Overlap) includes this question which was decided by the Court of Appeals for the Ninth Circuit in Griffith versus Rhay where in that case while the man was on the -- out of an operating table and while he still on the influence of several drugs something like scopolamine, hyoscine, he gave a confession. The Court didn't pass upon the involuntariness of the confession itself. The Court went to the much more esoteric question, and that is that he was denied right of counsel at the time of the interrogation when he was taken with police officers and court reporters and thus the confession is admissible. Now, and I submit to the Court that inherent in the objections of the confession, is included this other, which is a due process of questions which Your Honors have held --
William O. Douglas: What's the scientific knowledge of the -- is there anything else that the lawyers have regarding this drug?
George N. Leighton: It didn't have the facts.
William O. Douglas: (Inaudible)
George N. Leighton: Oh yes.
William O. Douglas: (Inaudible)
George N. Leighton: The record doesn't show that Your Honor, except that this fact --
William O. Douglas: That Judge Butler knew?
George N. Leighton: Yes. You see there was enough quarrel about it. There's enough quarrel about it between counsels to indicate that that everyone knew that this -- that as I -- I do not want to sound (Inaudible), Your Honor, but on January 4, 1954, it was Charlie Townsend day at the coroner's hearing because they had all the cases there that involved Townsend anywhere. And the point is made here by counsel for the respondents that at this coroner's hearing, there was no denial of due process because his sister was present. Now, Your Honors can imagine how it affected one sister of his at a place where the prosecution represented by a lawyer of some 20 years experience and half-a-dozen police officers, and the only one present there in the audience is his sister. They make that point.
Arthur J. Goldberg: Mr. Leighton, did he -- at the hearing, the coroner's inquest also testified that these other crimes of which he is not -- not have been found guilty?
George N. Leighton: Well, Your Honor, that question brings out a very instinct fact about this case. He did testify about this case here, the Boone case. There's a dispute between the parties whether that testimony was voluntary or not. In fact, the record shows a great deal of concern about that and that's how these coroner's hearings came into prominence in the trial of the case. The defendant testified that what he said at the coroner's hearing was in fact told him by the police officers. That was his testimony on the record. It was this testimony of the defendant on direct examination that gave rise to the attempt of the prosecution to prove that what he said before the coroner's hearing was not a suggestion by the police officer but was voluntary. There's a great deal of dispute whether or not at the coroner's hearing when the coroner did what they do in Chicago, asked the defendant, “Do you want to testify?” He said, “No.” There's a great deal of difference between the parties where that occurred. Finally, with this police officer questioning him, he finally said yes. Then he answered the questions almost in the same way that the statement is worded. The result --
Arthur J. Goldberg: The statement or the other statements also?
George N. Leighton: No, this one in particular.
Arthur J. Goldberg: This one.
George N. Leighton: This one particularly. There's an interesting episode there when -- in connection with one of the homicides, he -- he asked the question, “Where were you on the night of December 3, on that date?” And he said, “I was at -- at 6:30 p.m.” or whatever the hour was, he said, “I was at Giles & 35th.” And as Your Honor well knows, Giles & 35th is quite a distance from 47th & Wabash. So the coroner pointed out that was quite a distance. And there, it developed that episode. Can I make (Voice Overlap) --
Earl Warren: We'll recess now.